In an action, based upon an indemnity agreement, to recover damages caused by blasting, the plaintiff appeals: (1) from a judgment of the Supreme Court, Westchester County, rendered May 5, 1959, dismissing the complaint, after a non jury trial; (2) from conclusions of law contained in the decision of said court; and (3) from an order of said court, dated August 16, 1957, denying plaintiff’s motion for summary judgment striking out the answer. The trial court held that the agreement was unambiguous, and that it did not render defendant responsible for blasting damage. Judgment affirmed, with costs. No opinion. Appeal from conclusions of law dismissed. No appeal lies from conclusions of law. Appeal from order denying motion by appellant for summary judgment, dismissed as academic. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.